UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-4773


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

HENRY ZELAYA, a/k/a Homeboy, a/k/a Jose Manuel Alvarado,

               Defendant - Appellant.



                            No. 07-4834


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

JOSE HIPOLITO CRUZ DIAZ, a/k/a Pirana,

               Defendant - Appellant.



                            No. 07-4938


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
OMAR VASQUEZ, a/k/a Duke, a/k/a Sir Duke, a/k/a Pato,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, District Judge.
(8:05-cr-00393-DKC-19; 8:05-cr-00393-DKC-9; 8:05-cr-00393-DKC-
17)


Argued:   May 14, 2009                        Decided:   July 7, 2009


Before SHEDD and DUNCAN, Circuit Judges, and Frederick P.
STAMP, Jr., Senior United States District Judge for the Northern
District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Timothy S. Mitchell, LAW OFFICES OF TIMOTHY S. MITCHELL,
Greenbelt, Maryland, for Appellant Henry Zelaya; Joseph John
Gigliotti, Sr., Silver Spring, Maryland, for Appellant Omar
Vasquez;   Manuel  J.   Retureta,   RETURETA   &  WASSEM,  PLLC,
Washington, D.C., for Appellant Jose Hipolito Cruz Diaz. James
Marton Trusty, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.    ON BRIEF: Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      Defendants-appellants                Henry       Zelaya,     Jose     Hipolito      Cruz

Diaz, and Omar Vasquez were indicted by a grand jury sitting in

the Southern Division of the District of Maryland of violating

18 U.S.C. § 1961(d), conspiracy to commit racketeering offenses

(“RICO”) (“Count 1”).               A superseding indictment added one count

of   conspiracy          to    commit    murder        in   aid   of   racketeering,       in

violation         of     18    U.S.C.      §    1959(a)(5)        (“Count      21”).       The

defendants were tried by a jury and found guilty as charged.

The defendants now appeal their convictions.                              For the reasons

that follow, we affirm.



                                                I.

      The     government           provided          evidence     at   trial      that     the

defendants are members of an international gang known as La Mara

Salvatrucha (“MS-13”).               MS-13 is a national and international

criminal      organization,             consisting          of    approximately         10,000

members, that regularly conducts gang activities in at least 25

states      and        the    District     of    Columbia,        as   well     as     Mexico,

Honduras, and El Salvador.                 Once in the gang, members frequently

engage in criminal activity, including murders, assaults, and

kidnappings,           as     committing       acts    of   violence      is   required     to

maintain membership.               MS-13 members commonly recite the phrase

“mata, viola, controla,” which means “kill, rape, control.”

                                                 3
        MS-13 is organized into “cliques” that operate under the

umbrella rules of MS-13 and work cooperatively to commit acts of

violence.          Members meet on a regular basis to discuss acts of

violence committed by their cliques, and leaders of cliques from

across the United States will meet to discuss gang rules and

business, to resolve any issues or problems among the cliques,

and to unite gang members across the country.                             Furthermore, MS-

13 members pay dues to be provided to those members imprisoned

both in the United States and El Salvador.

        At    trial,    the    government          presented      at    least     sixty-eight

witnesses, including gang experts, gang members and associates,

local        and     federal        law    enforcement           agents,      and    forensic

scientists.           Testimony       provided          at    trial    showed    that    Zelaya

founded       a     clique     of    MS-13       in     the    state     of     Maryland    and

participated in various instances of criminal conduct as part of

the clique, including murdering a rival gang member and robbing

at   gunpoint         individuals         in   a       prostitution      house.         Further

testimony          indicated    that      Cruz     Diaz,       among    other    things,    was

involved in gun possession, celebrations of stabbings of rival

gang members, and the punishing of MS-13 members for not killing

members of other gangs when the opportunities arose.                                 Finally,

the government presented evidence that as a leader of multiple

MS-13 cliques in the metropolitan District of Columbia area,

Vasquez taught newer gang members how to talk, dress, and flash

                                                   4
signs.     Further, Vasquez participated in a shooting targeting a

member of a rival gang and sentenced a MS-13 member and his

girlfriend to twenty-six seconds of beating.

     Discovery disclosure disputes arose throughout the trial,

as the defendants argued that the government failed to disclose

both a statement from Cruz Diaz that he was a member of an MS-13

clique and certain Jencks material, as well as allowed evidence

of a gang rape allegedly committed by Zelaya and other MS-13

members.      The defendants also objected to the district court

allowing    two   individuals    from       El   Salvador    to     testify   under

pseudonyms.       As a result of these discovery disputes, defense

counsel moved for both a severance and a mistrial at different

points in the trial.          The district court denied both of these

motions, instead, providing cautionary instructions to the jury

on the necessary issues.

     At the conclusion of trial, the defendants were convicted

of all counts.      Zelaya was sentenced to life imprisonment.                 Cruz

Diaz was sentenced to 420 months imprisonment on Count 1 and 120

months   imprisonment    on    Count    21,      to   be   served   concurrently.

Vasquez received life imprisonment on Count 1 and 120 months

imprisonment on Count 21, also to be served concurrently.




                                        5
                                             II.

      On appeal, the defendants argue that the trial court abused

its   discretion        and     violated     the    defendants’         Sixth     Amendment

rights to confrontation by preventing them from learning the

identity of two El Salvadorian witnesses.                              Specifically, the

defendants     argue      that       these   witnesses          were    central    to        the

government’s     theory         that    there      were    connections       between         the

defendants    and       MS-13      members    in    El    Salvador,        and   that    they

should have been able to conduct research on these witnesses to

assess   their      credibility,         veracity,        and    reputations       in        the

community.         In     response,        the     government          argues    that        the

disclosure    of    these       witness’      true       names     would    unnecessarily

expose these witnesses and their families to serious danger from

retaliation.

      Limitations        on      a     defendant’s         cross-examination            of     a

government     witness        is     reviewed      on     appeal    for     an   abuse        of

discretion.      United States v. Smith, 451 F.3d 209, 220 (4th Cir.

2006).   This Court holds that the district court did not abuse

its discretion in disallowing the defendants from learning the

names of the two El Salvadorian witnesses.

      It is well-settled law that inquiry regarding a witness’

full name and place of residence is normally allowed on cross-

examination.        Smith v. Illinois, 390 U.S. 129, 131-32 (1968)

(“To forbid this most rudimentary inquiry at the threshold is

                                              6
effectively     to       emasculate       the     right    of     cross-examination

itself.”).           “The      constitutional          right     of    confrontation

guaranteed    to     a   state     criminal      defendant      by    the    fourteenth

amendment has as one of its most important aspects the right to

cross-examine      a     hostile    witness       in   order     to   undermine      the

credibility     of       the   witness      by     highlighting        the    possible

influence of bias on the testimony of the witness.”                          Hoover v.

State of Maryland, 714 F.2d 301, 305 (4th Cir. 1983).

     The right to cross-examination, however, is not absolute.

Indeed, the district judge may limit cross-examination when the

information sought may endanger a witness’ safety.                           Chavis v.

North Carolina, 637 F.2d 213, 226 (4th Cir. 1980).                            See also

United States v. Borda, 178 F.3d 1286, at *7 (4th Cir. 1999)

(unpublished) (“When a trial court is satisfied that there is an

actual threat to a witness if his identity is disclosed, courts

have held that it is proper to withhold this information.”);

United States v. Palermo, 410 F.2d 468, 472 (7th Cir. 1969)

(“[W]here there is a threat to the life of the witness, the

right of the defendant to have the witness’ true name, address,

and place of employment is not absolute.”).                     This threat must be

“actual and not a result of conjecture.”                   Palermo, 410 F.2d at

472. The government bears the burden of proving that such a

threat   exists.         Id.       When   an     actual   threat      is    shown,   the

“district judge must determine whether the information must be

                                           7
disclosed      in     order       not    to    deny   effective       cross-examination.”

Id.

       Our     review        of    the        appellate      briefs       and     the   sealed

affidavits, as well as the sealed transcripts of an ex parte and

in    camera       hearing    in       which    the    district     judge        conducted    an

examination of the witnesses, *                      persuade us that the district

court did not abuse its discretion in preventing the defendants

from       learning    the    true       identity      of    the    two     El    Salvadorian

government witnesses.               The information provided to the district

court indicated that the threat to these witnesses and their

families, should their true identities be provided, was “actual

and     not    a     result       of     conjecture.”        Id.          Furthermore,       the

government         disclosed        to    the     defense        details    of     these     two

witnesses, including a pretrial notice regarding the nature of

their       testimony    and        a    transcript         of    their     previous       sworn

testimony on the same subject matter presented in this case.

This information enabled the defendants to effectively cross-

examine the witnesses without threatening their safety.




       *
      These sealed transcripts, not included in the joint
appendix originally filed by the parties in this appeal, were
requested by the panel during argument and thereafter forwarded
to the Court by the government.



                                                 8
                                         III.

     The    defendants       also    raise       several     other      district      court

errors    allegedly     committed       at       trial,     including        whether     the

evidence     sufficiently      established          that     MS-13      is    a     criminal

enterprise     that    the    defendants          conspired       with;      whether     the

defendants’       discovery    complaints          violated       their      due     process

rights;    whether     the    district       court       abused   its     discretion      in

denying    Cruz     Diaz’s    and    Vasquez’s       motion       for     severance      and

motion for mistrial; and whether the cumulative error doctrine

invalidates the defendants’ convictions.                     Defendant Zelaya also

contends that his sentence of life imprisonment is unreasonable.

We have carefully reviewed the record, briefs, applicable law,

and oral arguments of the parties, and are persuaded that the

district    court     did    not    commit       error    regarding       these      issues.

Accordingly, on these issues, we affirm on the reasoning of the

district court as set forth in both the trial and sentencing

hearing transcripts.



                                         IV.

     For the foregoing reasons, the defendants’ convictions and

sentences are

                                                                                   AFFIRMED.




                                             9